Citation Nr: 0314364	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  96-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to assignment of a disability rating in excess of 
50 percent for the period from July 1, 1994, to December 31, 
1994, for the veteran's service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1994 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which established service 
connection for PTSD and assigned a temporary total (100 
percent) rating from May 2, 1994 under 38 C.F.R. § 4.29 and a 
30 percent rating from July 1, 1994.  In October 1994, the RO 
received a notice of disagreement from the assignment of the 
30 percent rating.  By rating decision in July 1995, the RO 
increased the rating from 30 percent to 50 percent, effective 
from July 1, 1994, to April 10, 1995, assigned a temporary 
total (100 percent) rating under 38 C.F.R. § 4.29 from April 
10, 1995, to June 1, 1995, and assigned a 50 percent 
evaluation from June 1, 1995.  A statement of the case was 
issued in July 1994, and a substantive appeal was received in 
September 1995.  In a July 1997 decision, the RO increased 
the 50 percent evaluation to 100 percent, effective December 
31, 1994. 

In March 1999, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In May 
2001, the Court vacated and remanding the case to the Board 
based solely on the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The Board notes that the President 
signed into law the VCAA on November 9, 2000, more than one 
year after the Board's March 1999 decision.

In April 2002, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002) in order 
to meet the requirements of the VCAA.  However, the United 
States Court of Appeals recently invalidated this regulation 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  One reason for the Federal Circuit's ruling appears 
to be that the regulation in question allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration which was contrary 
to the appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
(West 2002).  However, in view of the following decision 
there is no prejudice to the veteran by the Board proceeding 
with appellate review at this time.    


FINDING OF FACT

During the period from July 1, 1994, to December 31, 1994, 
the veteran's service-connected PTSD was manifested by an 
acquired psychiatric disorder (PTSD) that effectively 
precluded him from retaining employment.


CONCLUSION OF LAW

The criteria for entitlement to a rating of 100 percent 
during the period from July 1, 1994, to December 31, 1994, 
for the veteran's service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321(a), 4.1, 4.2, 4.15, 4.16, 4.130, Diagnostic Code 9411 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes the that the VCAA confers on 
VA expanded notification and development assistance duties.  
Inasmuch as the veteran is not prejudiced by the decision 
below, and since further notification/development assistance 
would bring no tangible benefit, the Board finds it 
appropriate to consider this appeal based on the record as it 
now stands.   

As noted in the introduction, this appeal arises from the 
RO's August 1994 rating decision which established service 
connection for PTSD, assigned a 100 percent temporary rating 
under 38 C.F.R. § 4.29 from May 2, 1994, and a 30 percent 
rating from July 1, 1994.  As also noted in the introduction, 
subsequent to the August 1994 rating decision, the RO issued 
other rating decisions that retroactively increased the 
disability rating originally assigned as 30 percent.  The end 
result of the various ratings is that the veteran has been 
assigned a 100 percent rating from May 2, 1994 (the date of 
his service connection claim) to July 1, 1994, a 50 percent 
rating from July 1, 1994, to December 31, 1994, and a 100 
percent rating from December 31, 1994, on.  Accordingly, the 
only question before the Board is whether a rating in excess 
of 50 percent is warranted for the period from July 1, 1994, 
to December 31, 1994.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

The veteran's PTSD is rated under Diagnostic Code 9411.  
During the pendency of the veteran's appeal, the criteria for 
rating psychiatric disabilities were revised, effective 
November 7, 1996.  When a law or regulation changes during 
the pendency of an appeal, the Board must evaluate the 
veteran's disability under the version most favorable to the 
claimant, absent congressional intent to the contrary. Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, the Board 
need not consider the new criteria in this case since the 
period in question was before the effective date of the 
change in rating criteria.  Even if an increased rating were 
to be granted pursuant to the amended version of the 
regulations, if such were warranted, the effective date of 
that increase could not be prior to the effective date of 
that law change, or November 7, 1996.  38 U.S.C.A. § 5110(g)  

Under criteria in effect at the time of the August 1994 
rating decision, a 50 percent evaluation was warranted where 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and where 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in "considerable" industrial impairment.  
A 70 percent evaluation is for application where the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating under the 
old criteria is for application where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat form mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
criteria under DC 9411 for a 100% rating have each been found 
to be an independent bases for granting a 100% rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The record does include the report of a June 1994 VA 
examination.  It was reported that the veteran had been 
employed as a machine operator for a company for the past 22 
years.  At the time of the examination, the veteran appeared 
to be hyperalert with somewhat constricted affect, but 
appropriate to though content.  His mood was described as 
slightly anxious and mildly irritable.  Speech was logical, 
coherent and goal oriented, and there was no evidence of any 
delusions or hallucinations.  He made a statement about 
possible suicidal/homicidal ideation, but denied any specific 
plan or intent.  He was alert and oriented to all spheres, 
and insight and judgment seemed fair.  The examiner commented 
that the veteran's industrial functioning appeared to be 
mildly impaired by his PTSD.  His family and social 
functioning was reported to be moderately impaired by his 
PTSD.

VA outpatient reports dated in 1994 show continuing 
complaints of nightmares, anxiety and trouble controlling 
anger.  A December 1994 VA outpatient record is to the effect 
that the veteran's spouse and children had left him, that he 
was getting violent, and that he was having problems at work 
and "they want to retire him on disability."

In April 2002, the Board sought to obtain additional medical 
records in support of the veteran's case.  On VA 
hospitalization in April and May 1994, the veteran's cited a 
series of problems related to his PTSD.  A global assessment 
of functioning (GAF) of 55 was reported, indicating moderate 
to serious symptoms.  Other outpatient treatment records 
obtained note the veteran difficulties with PTSD in 1994 and 
1995.  In an April and May 1995 VA hospitalization, a GAF of 
40 was indicated, with a GAF of 35 within the past year.  A 
GAF of between 40 and 45 indicates some impairment in reality 
testing or communication or a major impairment in several 
areas.  The Court has addressed the importance of GAF scores.  
See, i.e., Richard v.  Brown, 9 Vet. App. 266, 267-8 (1996).  
However, in Carpenter v. Brown, 8 Vet. App. 240 (1995), the 
Court also recognized the importance of the GAF scores in 
conjunction with the proper interpretations of those scores.  

At the time of the June 1994 VA examination, the veteran's 
industrial impairment was described by the medical examiner 
as mild and his social impairment as moderate.  However, GAF 
scores at this time (July 1, 1994, to December 31, 1994) and 
soon after indicate a deteriorating condition.  It is also 
clear that as of December 1994 and before this date the 
veteran was experiencing a significant increase in symptoms 
that led to his family leaving him and his employer seeking 
to retire him on disability

Based on a review of the historical record, including the VA 
evaluation, GAF scores, and outpatient treatment records, the 
Board finds that the veteran was effectively losing the 
ability to maintain employment due to his psychiatric 
disability during the time period in question.  While the 
veteran may have been theoretically employed at this time (in 
that he had not been yet retired due to his disability, but 
was going to be retired due to his PTSD), the evidence 
indicates that his disorder during this period effectively 
prevented him from retaining employment.  In other words, it 
appears that the process leading to the termination of 
employment was underway.  Resolving all reasonable doubt in 
the veteran's favor, the Board finds that a 100 percent 
rating was warranted during the period from July 1, 1994, to 
December 31, 1994.  


ORDER

A 100 percent rating for PTSD from July 1, 1994, to December 
31, 1994 is warranted.  The appeal is granted, subject to the 
regulations governing payment of monetary awards.  


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

